                                                                   THIS ORDER IS APPROVED.


                                                                   Dated: April 22, 2019



 1
 2
                                                                   Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                 _________________________________

 4
 5
 6
 7                                UNITED STATES BANKRUPTCY COURT

 8                                         DISTRICT OF ARIZONA

 9
10      In re:                                            Chapter 13 Proceeding
11      TRENT M. DURAN and CHRISTINE M.                   Case No. 4:17-bk-04461-BMW
        DURAN,
12
                                      Debtors.
13
                                                          Adv. Case No. 4:17-ap-00523-BMW
14      PACIFIC OFFICE AUTOMATION, INC.,
15                                    Plaintiff,         RULING AND ORDER REGARDING
                                                         MOTIONS FOR SUMMARY JUDMENT
16      v.
17      TRENT M. DURAN and CHRISTINE M.
        DURAN,
18
                                      Defendants.
19
20
21               This matter came before the Court pursuant to the Debtors’ Motion for Summary
22     Judgment (the “Motion”) (Dkt. 29) and the Debtors’ Separate Statement of Facts (“Debtors’
23     SOF”) (Dkt. 30), filed by Trent M. Duran and Christine M. Duran (collectively, the “Debtors”
24     and/or “Defendants”) on September 25, 2018, and the Response to Debtors’ Motion for
25     Summary Judgment and Cross-Motion for Summary Judgment (the “Cross-Motion”) (Dkt. 35)
26     and the Response to Debtors’ Separate Statement of Facts on Their Motion for Summary
27     Judgment and Controverting Statement of Facts on POA’s Cross-Motion for Summary
28     Judgment (“Plaintiff’s SOF”) (Dkt. 36), filed by Pacific Office Automation, Inc. (the “Plaintiff”

     Case 4:17-ap-00523-BMW         Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35          Desc
                                    Main Document Page 1 of 10
 1     and/or “POA”) on November 1, 2018, and all related pleadings thereto.
 2              Oral argument was presented at a hearing conducted on April 18, 2019. Upon
 3     consideration of the entire record in this matter, the Court issues the following Ruling and
 4     Order.
 5
 6     I.       Facts and Procedural Background
 7              This matter arises from an employment arrangement between Mr. Duran and POA. POA
 8     brought an action against the Debtors in the Superior Court of Arizona, Pima County (the
 9     “State Court”), alleging that Mr. Duran had breached his contractual employment agreement
10     with POA, breached the implied duty of good faith and fair dealing owed to POA, fraudulently
11     induced POA to enter into the employment relationship, and committed tortious interference
12     with POA’s contractual relationships (the “State Court Action”).
13              The State Court Action was tried to a jury. Before the case was submitted to the jury, the
14     Defendants filed a motion pursuant to Rule 50 of the Arizona Rules of Civil Procedure (the
15     “Rule 50 Motion”). The State Court granted such motion as to POA’s fraud and punitive
16     damages claims, finding that there was “no legal and sufficient evidentiary evidence for a
17     reasonable jury to find for [POA] on the issue of fraud or punitive damages.” The jury
18     ultimately found for POA on its claims for breach of contract, breach of the covenant of good
19     faith and fair dealing, and tortious interference with business relationships. A judgment was
20     entered in which POA was awarded damages against the Debtors in the sum of $193,337.32,
21     together with accruing interest (the “State Court Judgment”). The State Court Judgment did not
22     include any findings of fact. On appeal, the judgment was affirmed by Division Two of the
23     Arizona Court of Appeals (the “Arizona Court of Appeals”) and additional fees were awarded
24     to POA.
25              The Debtors filed their Chapter 13 bankruptcy case on April 25, 2017. POA filed this
26     adversary action on August 7, 2017, asserting that the claims arising from the State Court
27     Judgment are non-dischargeable pursuant to §§ 523(a)(2)(A), (a)(4) and (a)(6) of the
28     Bankruptcy Code.


     Case 4:17-ap-00523-BMW                           2
                                    Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35           Desc
                                    Main Document Page 2 of 10
 1            The Debtors have moved for summary judgment requesting the Court to enter judgment
 2     in their favor on all counts on the basis that POA’s claims are barred by the doctrine of
 3     collateral estoppel because the State Court granted their Rule 50 Motion dismissing POA’s
 4     fraud and punitive damage claims.
 5            POA responded to the Debtors’ Motion asserting that although the Debtors’ Rule 50
 6     Motion was granted, the burden of proof that applies to fraud and punitive damages claims
 7     under Arizona state law is the clear and convincing evidence standard, which is a higher burden
 8     of proof than the preponderance of the evidence standard applicable to claims brought under
 9     § 523 of the Code. Thus, POA argues that the doctrine of collateral estoppel does not apply to
10     bar its § 523 claims.
11            POA argues in its Cross-Motion that although the State Court granted the Debtors’ Rule
12     50 motion with respect to its fraud and punitive damages claims, the State Court Judgment, as
13     affirmed by the Arizona Court of Appeals, with respect to its other state court claims of breach
14     of the implied covenant of good faith and fair dealing, tortious interference with contractual
15     relations, and breach of contract are entitled to collateral estoppel effect and establish the
16     elements of POA’s §§ 523(a)(2)(A) and (a)(6) claims.
17            Both parties submitted statements of fact and controverting statements of fact. POA
18     disputes certain of the Debtors’ statements of fact on the basis that evidence produced during
19     the State Court Action contradicts such statements of fact. The Debtors generally object to
20     POA’s statements that rely on: (1) the State Court ruling regarding the motion for summary
21     judgment filed by the Debtors in the State Court Action (the “State Court Summary Judgment
22     Ruling”); (2) the State Court ruling on the Debtors’ motion for judgment as a matter of law
23     (the “State Court JMOL Ruling”); (3) the answering and opening brief filed by POA in the
24     context of the State Court appeal which cites to the State Court trial transcript (the “Appellate
25     Brief”); and (4) the Arizona Court of Appeals’ decision affirming the State Court Judgment
26     (the “Appellate Decision”).
27            The parties have not submitted or stipulated to the use of the State Court trial transcript
28     in lieu of testimony for purposes of these proceedings. The Court will not accept POA’s


     Case 4:17-ap-00523-BMW                          3
                                   Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35             Desc
                                   Main Document Page 3 of 10
 1     Appellate Brief or the citations to the State Court record therein as providing this Court with a
 2     basis to make independent findings of fact or conclusions of law. For purposes of this ruling,
 3     the Court will consider only the State Court Summary Judgment Ruling, State Court JMOL
 4     Ruling, the State Court Judgment and the Appellate Decision, as well as the undisputed facts.
 5
 6            Legal Analysis and Discussion
 7            A.     Summary Judgment Standard
 8            Pursuant to Federal Rule of Civil Procedure 56(a), which is incorporated by Federal
 9     Rule of Bankruptcy Procedure 7056, “[t]he court shall grant summary judgment if the movant
10     shows that there is no genuine dispute as to any material fact and the movant is entitled to
11     judgment as a matter of law.”
12            The facts submitted are viewed most favorably to the non-moving party. Tolan v.
13     Cotton, 572 U.S. 650, 656-57, 134 S. Ct. 1861, 1866, 188 L. Ed. 2d 895 (2014). “Summary
14     judgment is inappropriate if reasonable jurors, drawing all inferences in favor of the nonmoving
15     party, could return a verdict in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd.
16     P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). At the summary judgment stage, the court’s role is
17     to determine whether there is a genuine issue for trial, not to weigh the evidence and determine
18     the truth of the matter. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505,
19     2510-11, 91 L. Ed. 2d 202 (1986).
20
21            B.     Doctrine of Collateral Estoppel
22            1.     Law
23                   a.    Applicability of the Doctrine
24            “The preclusive effect of a judgment is defined by claim preclusion and issue preclusion,
25     which are collectively referred to as ‘res judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892, 128
26     S. Ct. 2161, 2171, 171 L. Ed. 155 (2008). “These terms have replaced a more confusing
27     lexicon. Claim preclusion describes the rules formerly known as ‘merger’ and ‘bar,’
28     while issue preclusion encompasses the doctrines once known as ‘collateral estoppel’ and


     Case 4:17-ap-00523-BMW                          4
                                   Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35           Desc
                                   Main Document Page 4 of 10
 1     ‘direct estoppel.’” Id. 553 U.S. at 892 n.5, 128 S. Ct. 2161 n.5.
 2            Generally speaking, “[t]he doctrine of issue preclusion forecloses relitigation of those
 3     issues of fact or law that were actually litigated and necessarily decided by a valid and final
 4     judgment in a prior action between the parties” and applies to both findings of fact and
 5     determinations of law. In re Duncan, 713 F.2d 538, 541 (9th Cir. 1983); In re Hagele, No. AP
 6     14-02200, 2016 WL 3965899, at *4 (B.A.P. 9th Cir. July 18, 2016).
 7            Under the full faith and credit statute, “a federal court generally is required to consider
 8     first the law of the State in which the judgment was rendered to determine its preclusive effect.”
 9     Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 375, 105 S. Ct. 1327, 1329, 84
10     L. Ed. 2d 274 (1985). Under Arizona law, issue preclusion is applicable if: (1) “the issue or fact
11     to be litigated was actually litigated in a previous suit[;]” (2) “a final judgment was entered[;]”
12     (3) “the party against whom the doctrine is to be invoked had a full opportunity to litigate the
13     matter[;]” (4) the party against whom the doctrine is to be invoked actually litigated the matter;
14     and (5) the “issue or fact was essential to the prior judgment.” Chaney Bldg. Co. v. City of
15     Tucson, 148 Ariz. 571, 573, 716 P.2d 28, 30 (Ariz. 1986).
16            “Even when the technical requirements for preclusion based on a former adjudication
17     are met, the court should not apply preclusion principles where there is some
18     overriding consideration of fairness to a litigant, as determined by the particular case’s
19     circumstances.” In re Marriage of Gibbs, 227 Ariz. 403, 407, 258 P.3d 221, 225 (Ariz. Ct. App.
20     2011) (internal quotations omitted).
21            In order to determine whether a prior judgment is entitled to preclusive effect for
22     purposes of § 523 of the Code, courts compare the elements of the § 523 claims at issue with
23     the findings of fact and conclusions of law made in the prior proceeding. See In re Anderson,
24     No. 14-AP-00927-GBN, 2017 WL 5163443, at *7 (B.A.P. 9th Cir. Nov. 7, 2017) (comparing
25     the elements of § 523(a)(6) with the state court’s prior rulings in response to a party’s request
26     that it give preclusive effect to a state court’s judgment in order to avoid relitigation of its
27     § 523(a)(6) claim).
28


     Case 4:17-ap-00523-BMW                           5
                                    Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35              Desc
                                    Main Document Page 5 of 10
 1                   b.   Differing Burdens of Proof
 2            “As a general rule, issue preclusion . . . ‘may be defeated by shifts in the burden of
 3     persuasion or by changes in the degree of persuasion required.’” Dias v. Elique, 436 F.3d 1125,
 4     1129 (9th Cir. 2006) (quoting 18 Charles Alan Wright, Arthur R. Miller & Edward H.
 5     Cooper, Federal Practice & Procedure § 4422 (2d ed. 2002)); see also Cameron v. Arizona Bd.
 6     of Regents, No. CV 08-01490-PHX-ROS, 2011 WL 13137863, at *1 (D. Ariz. Apr. 13, 2011)
 7     (noting that those seeking to invoke the doctrine of issue preclusion should explain whether
 8     Arizona law prevents application of the doctrine when the burden of proof in the prior case was
 9     different).
10            The preponderance of the evidence standard applies in all non-dischargeability
11     proceedings. In re Branam, 226 B.R. 45, 52 (B.A.P. 9th Cir. 1998), aff’d, 205 F.3d 1350 (9th
12     Cir. 1999). Under Arizona law, the heightened clear and convincing standard applies to fraud
13     and punitive damages claims. Hopper v. Indus. Comm’n, 27 Ariz. App. 732, 734, 558 P.2d 927,
14     929 (Ariz. Ct. App. 1976) (“It is beyond question in this jurisdiction that a claim of fraud must
15     be established by clear and convincing evidence.”); Thompson v. Better-Bilt Aluminum Prod.
16     Co., 171 Ariz. 550, 557, 832 P.2d 203, 210 (Ariz. Ct. App. 1992) (“To recover punitive
17     damages, the plaintiff must prove that defendant acted with the requisite evil mind ‘by clear
18     and convincing evidence.’”).
19            2.     Analysis
20            The State Court granted the Debtors’ Rule 50 motion with respect to POA’s fraud and
21     punitive damages claims. However, given that a lower burden of proof applies in
22     dischargeability proceedings brought under the Code, application of the doctrine of issue
23     preclusion is not appropriate on the basis requested by Debtors. Therefore, the Court denies the
24     Debtors’ Motion.
25            POA, on the other hand, may be entitled to summary judgment if the elements of the
26     claims determined in the State Court Action are the same as the elements of POA’s
27     §§ 523(a)(2)(A) or (a)(6) claim and/or if the undisputed facts establish the elements of either
28


     Case 4:17-ap-00523-BMW                          6
                                   Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35            Desc
                                   Main Document Page 6 of 10
 1     claim.1
 2
 3            C.     Exceptions to Discharge
 4            1.     Law
 5            Exceptions to discharge “should be confined to those plainly expressed . . . .”
 6     Kawaauhau v. Geiger, 523 U.S. 57, 58, 118 S. Ct. 974, 975, 140 L. Ed. 2d 90 (1998) (quoting
 7     Gleason v. Thaw, 236 U.S. 558, 562, 35 S. Ct. 287, 289, 59 L. Ed. 717 (1915)).
 8                   a.    Section 523(a)(2)(A)
 9            Section 523(a)(2)(A) excepts from discharge a debt “for money, property, [or] services
10     . . . to the extent obtained by false pretenses, a false representation, or actual fraud, other than a
11     statement respecting the debtor’s or an insider’s financial condition . . . .”
12            In order to prevail on a § 523(a)(2)(A) claim, the moving party must generally establish:
13                 a) The defendant made a misrepresentation or fraudulent omission, or engaged in
14                     deceptive conduct;
15                 b) The defendant knew of the falsity or deceptiveness of his statement or conduct;
16                 c) The defendant had an intent to deceive;
17                 d) The plaintiff justifiably relied on the defendant’s statement or conduct; and
18                 e) The damage to the plaintiff was proximately caused by its reliance on the
19                     defendant’s statement or conduct.
20     See In re Slyman, 234 F.3d 1081, 1085 (9th Cir. 2000).
21                   b.    Section 523(a)(6)
22            Section 523(a)(6) excepts from discharge a debt “for willful and malicious injury by the
23     debtor to another entity or to the property of another entity[.]”
24            “The ‘willful’ requirement is separate and distinct from the ‘malicious’ requirement.” In
25     re Bane, No. ADV.LA 08-1006-BB, 2010 WL 6451886, at *5 (B.A.P. 9th Cir. Jan. 15, 2010).
26     The willful injury requirement must be evaluated using a subjective framework, and “is met
27
28      1
         Although POA has also asserted a § 523(a)(4) claim, POA has only moved for summary judgment
        with respect to the §§ 523(a)(2) and (a)(6) claims.

     Case 4:17-ap-00523-BMW                           7
                                    Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35              Desc
                                    Main Document Page 7 of 10
 1     when it is shown either that the debtor had a subjective motive to inflict the injury or that the
 2     debtor believed that injury was substantially certain to occur as a result of his conduct.” In re
 3     Jercich, 238 F.3d 1202, 1208 (9th Cir. 2001); see also In re Su, 290 F.3d 1140, 1145 (9th Cir.
 4     2002). The malicious injury requirement is met where there is: “(1) a wrongful act, (2) done
 5     intentionally, (3) which necessarily causes injury, and (4) is done without just cause or excuse.”
 6     Jercich, 238 F.3d at 1208-09.
 7            2.     Analysis
 8            As the Court of Appeals noted, “POA’s claim of breach of the implied covenant of good
 9     faith and fair dealing required proof of a contract with [Mr. Duran], an act by Duran that
10     deprived POA of a reasonably expected benefit of that contract, and resulting damages to
11     POA.” Pac. Office Automation, Inc. v. Duran, No. 2 CA-CV 2016-0052, 2017 WL 629245, at
12     *3 (Ariz. Ct. App. Feb. 15, 2017).
13            “The tortious interference claim required proof that Duran had intentionally interfered
14     with what he knew were POA’s contractual relationships, causing a breach or termination of
15     those relationships and resulting damages[,]” and proof “that the interference was ‘improper as
16     to motive or means.’” Id.
17            The breach of contract claim required proof of the existence of a contract between the
18     parties, Duran’s breach of that contract, and resulting damages. See Graham v. Asbury, 112
19     Ariz. 184, 185, 540 P.2d 656, 657 (Ariz. 1975).
20            Section 523(a)(2)(A) requires POA to establish that Mr. Duran acted with an intent to
21     deceive. The State Court did not make any findings of fact or conclusions of law and none of
22     the three state court claims for which the State Court jury found in POA’s favor necessitated
23     inquiry into Mr. Duran’s intent. There is no intent element of a state law breach of contract
24     claim or a state law breach of implied covenant of good faith and fair dealing claim.
25     Furthermore, in order to establish tortious interference under state law, POA only needed to
26     prove that there was interference by Mr. Duran that was improper as to motive or means. It is
27     not clear which prong the jury relied upon. Interference by an improper means is not the
28     equivalent of interference with an intent to deceive. The Court does not have any additional


     Case 4:17-ap-00523-BMW                          8
                                   Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35             Desc
                                   Main Document Page 8 of 10
 1     findings of fact, conclusions of law, or undisputed facts before it that would allow the Court to
 2     find that Mr. Duran acted with an intent to deceive.
 3            Section 523(a)(6) requires a malicious injury. In order to establish the malicious injury
 4     requirement, POA must prove, among other things, that Mr. Duran committed a wrongful act
 5     without just cause or excuse.
 6            None of the three state court claims for which the State Court jury found in POA’s favor
 7     necessitated inquiry into why Mr. Duran took the actions he did or whether such actions were
 8     taken without just cause or excuse. The Court does not have any findings of fact, conclusions of
 9     law, or undisputed facts before it that would allow the Court to find that the Debtor took the
10     actions he did without just cause or excuse.
11            POA cites the Court to In re Bane, No. ADV.LA 08-1006-BB, 2010 WL 6451886
12     (B.A.P. 9th Cir. Jan. 15, 2010) for the proposition that because the jury found for POA on its
13     intentional interference claim, the elements of § 523(a)(6) are met. However, in Bane, the
14     bankruptcy court was asked to give preclusive effect to a district court opinion that included
15     detailed findings of fact and conclusions of law, which included a finding that the debtor
16     caused “willful and malicious injury” to the plaintiff. Bane, 2010 WL 6451886, at *1. The
17     Ninth Circuit B.A.P. affirmed the bankruptcy court’s grant of summary judgment of the
18     plaintiff’s § 523(a)(6) claim given the district court’s factual findings and the bankruptcy
19     court’s proper grant of preclusive effect with respect to those findings. See id. at *6, 8. The
20     Bane case is distinguishable from the present case in that in this case, the State Court Judgment
21     contains no findings of fact upon which this Court can rely.
22            Based upon the record and undisputed facts submitted to this Court, this Court is not
23     able to determine that all of the necessary elements of § 523(a)(2)(A), specifically intent to
24     deceive, and § 523(a)(6), specifically the malicious injury requirement, were considered and
25     determined in the underlying State Court Action. POA has therefore failed to demonstrate that
26     it is entitled to judgment as a matter of law on its § 523(a)(2)(A) or § 523(a)(6) claim.
27     ///
28     ///


     Case 4:17-ap-00523-BMW                          9
                                   Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35            Desc
                                   Main Document Page 9 of 10
 1     II.   Conclusion
 2           Wherefore, based upon the foregoing it is the determination of this Court that neither the
 3     Debtors nor the Plaintiff are entitled to judgment as a matter of law, and the Motion and Cross-
 4     Motion are therefore denied.
 5           Wherefore, for good cause shown;
 6           IT IS HEREBY ORDERED denying the Motion and the Cross-Motion.
 7           DATED AND SIGNED ABOVE.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case 4:17-ap-00523-BMW                       10
                                 Doc 52 Filed 04/22/19 Entered 04/23/19 07:50:35           Desc
                                 Main Document Page 10 of 10
